Citation Nr: 9909739	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  93-00 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right knee laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1972 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The notice of disagreement was 
received in March 1992.  The statement of the case was sent 
to the veteran in June 1992.  The substantive appeal was 
received in July 1992.  The veteran testified at a personal 
hearing before a hearing officer at the RO in September 1992.  
The veteran subsequently testified at a personal hearing 
before a member of the Board at the Board in June 1993.  In 
December 1993 and November 1997, the Board remanded this case 
to the RO for further development.

As noted in the November 1997 remand decision, in a July 1995 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a chronic orthopedic disorder of the 
right knee.  Thereafter, the veteran was not notified of that 
decision and of his procedural and appellate rights.  As 
such, the RO should send the veteran notification of the July 
1995 decision and of his procedural and appellate rights.


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  

In November 1997, the Board remanded this case to the RO for 
further development.  In pertinent part, the Board requested 
that the veteran be afforded a VA examination to resolve if 
the veteran has any residual symptomatology due to his 
service-connected laceration scar of the right knee.  As 
previously noted, the veteran is only service-connected for 
the residual scar of the right knee laceration.  As such, the 
veteran may only be rated based on residual disability due to 
that scarring.  Conversely, he may not be rated based on the 
manifestations of any other disability of the right knee.

Thereafter, the veteran was scheduled for an examination, but 
failed to report.  The Board notes that 38 C.F.R. § 3.655 
(1998) provides guidance in cases where the veteran fails to 
report for a scheduled examination.  That regulation states 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  

The veteran has not previously been notified of the above-
cited regulation.  In light of Stegall case and since the 
veteran must be provided notice of 38 C.F.R. § 3.655 (1998), 
this case unfortunately must again be remanded.  Upon remand, 
the veteran should be provided one last opportunity to report 
for an examination and should be notified that if he fails to 
report without good cause, 38 C.F.R. § 3.655 (1998) will be 
applied.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran not currently in 
the file and add them to the file.   

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's right knee laceration scar.  
All indicated testing should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  After reviewing all of 
the medical records, the examiner should 
specifically state if the veteran's right 
knee laceration scar is productive of any 
positive symptomatology and functional 
disability.  The examiner should 
distinguish between any symptomatology 
due to the laceration scarring and any 
symptomatology due to any other right 
knee disability.  If the scar does not 
produce any symptomatology the examiner 
should so state.  Color photographs 
should be taken of the scar and included 
in the examination report. Any other 
right knee disability should be 
identified.

3.  If the veteran reports for the VA 
examination per paragraph #2 of this 
REMAND, the RO should readjudicate the 
veteran's claims for entitlement to an 
increased rating for residuals of a right 
knee laceration.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  If 
the veteran fails to report for the VA 
examination per paragraph #2 of this 
REMAND, the RO should readjudicate the 
veteran's claims with consideration of 38 
C.F.R. § 3.655 (1998) and notify the 
veteran of that determination in a 
supplemental statement of the case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

No action is required of the veteran until further notice. 
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999).  .  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






- 5 -


